DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendments
Applicant's amendments filed 1/20/2022 have been entered. Claim 19 is canceled. Claims 4, 7, 10-13, 20, and 22 were canceled in a previous reply. Claims 1-3, 5, 6, 8, 9, 14-16, 21, and 23-28  remain pending and are being considered on their merits. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and/or applicant’s comments.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: For clarity of the record, the closest prior art at this present time is considered Gertner et al. (US 8,715,209; Reference A). However, while Gertner envisions treating autonomic disorders by the application of external energy (Abstract) such as vibrational ultrasonic energy (Col. 10, lines  10-26), Gertner does not teach any wristband device. For example, see Fig. 22 and Col. 25, lines 16-22. The device taught by Gertner cannot be reasonably construed as “wearable” as element(s)/sound transducer(s) 9210 are positioned away from the skin surface of the subject, so while Gertner envisions the application of energy to the wrist of a subject (Col. 25, lines 16-22) Gertner does not 
As such, even though ultrasonic wristband devices are known in the prior art before the effective filing date of the instant Application as taught by Rothberg et al. (US 2019/0069842; Reference B) a person of ordinary skill in the art would have to rely on impermissible hindsight reasoning to have been motivated to otherwise modify the device of Gertner.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-3, 5, 6, 8, 9, 14-16, 21, and 23-28 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN C BARRON whose telephone number is (571)270-5111. The examiner can normally be reached 7:00am-4:30pm EDT/EST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Sean C. Barron/Primary Examiner, Art Unit 1653